DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 12, 21 and 22 are amended.
Claims 12-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0284278 A1) in view of LaBelle (US 2005/0110976 A1).

In claim 12, Russell discloses a method for ascertaining a range limit (Par. 25 “maximum supported distance”) of a LIDAR device (see title), due to environmental influences, by a control unit (Fig. 1, 150), for ascertaining linear distances between the LIDAR device and at least one surface in a scanning area (Par. 31 “area” Par. 104 “linear scan”) the method comprising emitting beams into the scanning area by a transmitting unit of the LIDAR device (Fig. 16 1002 and Fig. 1, 110); receiving beams that are reflected and/or backscattered from the scanning area by a receiving unit of the LIDAR device (Par. 43 “reflect” Fig. 1, 104) computing the distances between the LIDAR device and the surface based on propagation times of the transmitted beams and of the reflected and/or backscattered beams (Par. 51); and ascertaining a linear distance range limit of a maximum possible range of the LIDAR device (Par. 25 “a maximum supported distance”, Par. 104) based on a variance of the computed distances (Par. 25); wherein a first linear distance value range that results in a first linear distance range limit (Fig. 12, Fig. 15, Par. 140, 145-146, 150-153, Examiner considers the distance the light pulse can travel during the periods to be said linear distance), based on the linear distances, and wherein a second linear distance value range indicates a second  linear distance range limit of the LIDAR device that is not present (Par. 146 “T2”), and wherein for a variance of linear distances in the second linear distance value range, a maximum linear distance range in a linear distance of the LIDAR device that is unimpaired by environmental influences is ascertained (Par. 104, 146 “T3”).
Russell does not explicitly disclose generating, based on the linear distances, a time-distance diagram based on received measured data; computing, based on the time-distance diagram, the distances between the LIDAR device and the surface; based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device (emphasis added).
LaBelle teaches generating, based on the linear distances, a time-distance diagram based on received measured data (Fig. 11A-B, Par. 112 Par. 117 EQ. 2); computing, based on the time-distance diagram, the distances between the LIDAR device and the surface (Fig. 13A-B Par. 117); based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device (Fig. 11A, Fig. 13A-B Par. 105-107 Examiner notes that the linear distance range varies, Fig. 13 shows several linear distance value ranges as they approach a limit).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was filled to generate, based on the linear distances,  a time-distance diagram based on received measured data; and computing, based on the time-distance diagram, the distances between the LIDAR device and the surface; based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device based on the teachings of Labelle in Russell in order to compare the relationship between a target range and an actual range to calibrate for propagation delays (LaBelle Par. 108-109) thus leading to a more accurate method.
In claim 13, Russell discloses wherein the range limit of the LIDAR device is ascertained inversely proportional to the maximum possible range of the LIDAR device (Par. 25).

	In claim 14, Russell discloses wherein an increasing range limit of the LIDAR device is computed at an increasing variance (par. 25 examiner considers the pulse rate to be said variance), a smaller maximum possible range of the LIDAR device being deduced from the increasing range limit of the LIDAR device (Par. 53, 146, 156 and 167 examiner notes that the maximum range is adjusted with the pulse rate).

In claim 15, Russell further discloses wherein a smaller range limit of the LIDAR device is computed at a decreasing variance, a larger maximum possible range of the LIDAR device being ascertained from the smaller range limit of the LIDAR device (Par. 53, 146, 156 and 167 examiner notes that the maximum range is adjusted with the pulse rate).

In claim 16, Russell further discloses wherein the variance of the computed distances is computed from temporally smoothed distances (Par. 25).

In claim 17, Russell further discloses wherein the propagation times of the beams and/or the distances between the LIDAR device and the surface that are computed from the propagation times are used from measurements within an intensity range for computing the variance (Par. 25).

In claim 18, Russell discloses all of claim 17. Russell further discloses wherein the range limit is classified based on value ranges of the computed variance (Par. 25).

In claim 19, Russell discloses all of claim 18. Russell further discloses wherein the range limit in a value range of the variance of the distances between 140 m2 and 180 m2 (Par. 54), a value range of the variance of the distances between 120 m2 and 140 m2- (Par. 54), a value range of the variance of the distances between 40 m2 and 120 m2 (Par. 54), a value range of the variance of the distances between 0 m2 and 40 m2 (Par. 54).
Russell does not explicitly disclose classifying the range limit as "strong," “medium” “low”, and “not present”.
LaBelle does teach groups of measurements (Par. 109, 126, 130 and Fig. 3, 314, “strong” “weak”).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was filled to classifying the range limit as "strong," “medium” “low”, and “not present” as taught by Labelle in Russell in order to display the indicia to aid the user (LaBelle Par. 47-48), thus leading to a more user friendly system.

In claim 20, Russell further discloses wherein control commands for adapting a driving function are generated based on the ascertained range limit (Par. 112).

In claim 21, Russell discloses a control apparatus (Fig. 1) configured to ascertain a range limit (Par. 25 “maximum supported distance”) of a LIDAR device (see title), due to environmental influences, for ascertaining linear distances between the LIDAR device and at least one surface in a scanning area (Par. 31 “area” Par. 104 “linear”) comprising: a control unit (Fig. 1, 150) configured to perform the following: emitting beams into the scanning area by a transmitting unit of the LIDAR device (Fig. 16 1002 and Fig. 1, 110); receiving beams that are reflected and/or backscattered from the scanning area by a receiving unit of the LIDAR device (Par. 43 “reflect” Fig. 1, 140) computing the distances between the LIDAR device and the surface based on propagation times of the transmitted beams and of the reflected and/or backscattered beams (Par. 51); and ascertaining a linear distance range limit of a maximum possible range of the LIDAR device (Par. 25 “a maximum supported distance”, Par. 104) based on a variance of the computed distances (Par. 25); wherein a first linear distance value range that results in a first linear distance range limit (Fig. 12, Fig. 15, Par. 140, 145-146, 150-153, Examiner considers the distance the light pulse can travel during the periods to be said linear distance), based on the linear distances, and wherein a second linear distance value range indicates a second  linear distance range limit of the LIDAR device that is not present (Par. 146 “T2”), and wherein for a variance of linear distances in the second linear distance value range, a maximum linear distance range in a linear distance of the LIDAR device that is unimpaired by environmental influences is ascertained (Par. 104, 146 “T3”).
Russell does not explicitly disclose generating, based on the linear distances, a time-distance diagram based on received measured data; computing, based on the time-distance diagram, the distances between the LIDAR device and the surface; based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device (emphasis added).
LaBelle teaches generating, based on the linear distances, a time-distance diagram based on received measured data (Fig. 11A-B, Par. 112 Par. 117 EQ. 2); computing, based on the time-distance diagram, the distances between the LIDAR device and the surface (Fig. 13A-B Par. 117); based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device (Fig. 11A, Fig. 13A-B Par. 105-107 Examiner notes that the linear distance range varies, Fig. 13 shows several linear distance value ranges as they approach a limit).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was filled to generate, based on the linear distances,  a time-distance diagram based on received measured data; and computing, based on the time-distance diagram, the distances between the LIDAR device and the surface; based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device based on the teachings of Labelle in Russell in order to compare the relationship between a target range and an actual range to calibrate for propagation delays (LaBelle Par. 108-109) thus leading to a more accurate method.

In claim 22, Russell discloses a LIDAR device (See title) for scanning a scanning area (Par. 31 “area”), comprising: a transmitting unit (Fig. 1 110) with at least one beam source to generate and emit beams into the scanning area (Fig. 16, 1002); a receiving unit (Fig. 1, 140) configured to receive and detect beams that are reflected and/or backscattered from the scanning area (Fig. 16, 1006); and a control unit (Fig. 1, 150) to ascertain a range limit of the LIDAR device (, due to environmental influences, for ascertaining distances between the LIDAR device and at least one surface in a scanning area Par. 25 “a maximum supported distance”, the control unit configured to: emitting beams into the scanning area by a transmitting unit of the LIDAR device (Fig. 16 1002 and Fig. 1, 110); receiving beams that are reflected and/or backscattered from the scanning area by a receiving unit of the LIDAR device (Par. 43 “reflect” Fig. 1, 140) compute the distances between the LIDAR device and the surface based on propagation times of the transmitted beams and of the reflected and/or backscattered beams (Par. 51); and ascertaining a linear distance range limit of a maximum possible range of the LIDAR device (Par. 25 “a maximum supported distance”, Par. 104) based on a variance of the computed distances (Par. 25); wherein a first linear distance value range that results in a first linear distance range limit (Fig. 12, Fig. 15, Par. 140, 145-146, 150-153, Examiner considers the distance the light pulse can travel during the periods to be said linear distance), based on the linear distances, and wherein a second linear distance value range indicates a second  linear distance range limit of the LIDAR device that is not present (Par. 146 “T2”), and wherein for a variance of linear distances in the second linear distance value range, a maximum linear distance range in a linear distance of the LIDAR device that is unimpaired by environmental influences is ascertained (Par. 104, 146 “T3”).
Russell does not explicitly disclose generating, based on the linear distances, a time-distance diagram based on received measured data; computing, based on the time-distance diagram, the distances between the LIDAR device and the surface; based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device (emphasis added).
LaBelle teaches generating, based on the linear distances, a time-distance diagram based on received measured data (Fig. 11A-B, Par. 112 Par. 117 EQ. 2); computing, based on the time-distance diagram, the distances between the LIDAR device and the surface (Fig. 13A-B Par. 117); based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device (Fig. 11A, Fig. 13A-B Par. 105-107 Examiner notes that the linear distance range varies, Fig. 13 shows several linear distance value ranges as they approach a limit).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was filled to generate, based on the linear distances,  a time-distance diagram based on received measured data; and computing, based on the time-distance diagram, the distances between the LIDAR device and the surface; based on the linear distances, of the LIDAR device is divided into multiple linear distance value ranges to ascertain a graduated linear distance limit in a linear distance of a functionality of the LIDAR device based on the teachings of Labelle in Russell in order to compare the relationship between a target range and an actual range to calibrate for propagation delays (LaBelle Par. 108-109) thus leading to a more accurate method.
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments on pages 6-10, the current rejection no longer cites the orientations portion, though the examiner maintains that looking at the applicants specification, it makes not explicit mention of Linear distances but can be inferred to a degree from Fig. 1. Further Par. 25 of Russell explicitly states “light pulse can travel to a target at a maximum supported distance and back” and later states in Par. 104 that the scan patterns are linear. In addition, the time between pulses and speed of the pulse is used to control the linear range of the LIDAR. 
Regarding applicant’s arguments on pages 10-12 Claim 12 does not rely on an obvious to try rationale without any evidence. The rejection clearly cites LaBelle for a reason for combining, as an example, claim 12 recites " teachings of Labelle in Russell in order to compare the relationship between a target range and an actual range to calibrate for propagation delays (LaBelle Par. 108-109) thus leading to a more accurate method".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CALIBRATION APPARATUS, CALIBRATION METHOD AND CALIBRATION PROGRAM, US 20160356882 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/           Examiner, Art Unit 2857     

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        12/18/22